Title: To Benjamin Franklin from John Manley, 4 June 1781
From: Manley, John
To: Franklin, Benjamin


Honour’d Sir:
Mill Prison June 4th. 1781.—
I am uncertain whether my late Misfortune have come to your knowledge. I most humbly presume to inform your Honour that I am the Unfortunate Manley that Commanded the Ship Hancock in the Service of the United States, and am Still Attached to that Good and Glorious Cause; that I now only wish it in my power to Serve, And am Still desirous of retaliateing for the ill treatment I daily receive which without any recourse to Humanity, for when I was taken I was robbed of my Money, And then Deprived of all Communication and Occurrences of the times, which makes My Captivity Unhappy, And what Still adds to my greatest Misfortune I am destitute of all Friendly Connections as I have not received a Letter from a friend in America Since I have been a prisoner.— My good Friend Mr. Diggs has been my only Support, And he having left this Kingdom is the reason of my giving your Honour the present Trouble of requesting your Assistance, to Send me a Small Supply of Cash, which I do not Doubt but you will be well convinced I Stand greatly in need of, as I can call Heaven to Witness that I am not Master of one Sixpence.— The Number of prisoners in this Prison is Two Hundred and Twenty Eight, and are daily entering the English Service, which is Occation’d by their being So long Confin’d, and the daily allowance is so Small, it will Scarcely give one Repast.— If you Should favor me with a Line &c, please to Direct to the Revd. Robert Heath Plymouth, who is the only friend I have in these parts.
From your Most Obedt. & very Humbl. Servt.
John Manley

P.S. We hear from Forton there is 339 American prisoners—

 
Addressed: To / His / Excelly Benja. Franklin Esqr. / at Paris
Notation: Manley Mr. John 4 June 1781.
